3 Ill. App.2d 115 (1954)
120 N.E.2d 380
Barr and Collins, Appellee,
v.
Louis Seiden, Appellant, and Lorna Seiden; Chicago Title and Trust Company, as Trustee; George L. Ellefsen, and Unknown Owners, Defendants.
Gen. No. 46,186.
Illinois Appellate Court.
Opinion filed June 9, 1954.
Released for publication July 2, 1954.
*116 George C. Rabens, for appellant.
Frank J. Smith, for certain appellee.
A.S. & E.W. Froehlich, for certain other appellee.
Serhant & Svec, for certain other appellee.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE FEINBERG.
Affirmed.
Not to be published in full.